--------------------------------------------------------------------------------

EXHIBIT 10.1
 
HEELYS, INC.
2012 MANAGEMENT INCENTIVE PLAN
 
1.  PURPOSES.  This Plan is established (i) to offer selected Employees,
Directors and Consultants of the Company or its Affiliates an opportunity to
participate in the growth and financial success of the Company, (ii) to provide
the Company an opportunity to attract and retain the best available personnel
for positions of substantial responsibility, (iii) to provide incentives to such
Employees, Directors and Consultants by means of performance-related incentives
to achieve short-term performance goals, and (iv) to promote the growth and
success of the Company’s business by aligning the financial interests of
Employees, Directors and Consultants with that of the other stockholders of the
Company.  Toward these objectives, this Plan provides for the grant of
cash-based Performance Bonuses.
 
2.  DEFINITIONS.  As used herein, unless the context requires otherwise, the
following terms shall have the meanings indicated below:
 
(a)          “Affiliate” means (i) any corporation, partnership or other entity
which owns, directly or indirectly, a majority of the voting equity securities
of the Company, and (ii) any corporation, partnership or other entity of which a
majority of the voting equity securities or equity interest is owned, directly
or indirectly, by the Company.
 
(b)          “Award” means any right to a cash Performance Bonus granted under
this Plan, whether granted singly or in combination, to a Grantee pursuant to
the terms, conditions and limitations that the Committee may establish.
 
(c)          “Award Agreement” means the document issued, either in writing or
an electronic medium, to a Grantee evidencing the grant of an Award, and setting
forth the terms, conditions and limitations applicable to that Award, including
any amendments thereto.  Each Award Agreement shall be subject to the terms and
conditions of this Plan.
 
(d)          “Board” means the Board of Directors of the Company, as duly
elected from time to time.
 
(e)          “Cause” means the meaning set forth in a then-effective written
employment agreement between the Grantee and the Company or an Affiliate or, in
the absence of such a definition in a then-effective written employment
agreement (in the determination of the Committee), shall mean (i) a failure by
the Grantee to perform reasonably assigned duties to the Company or an
Affiliate, but only if the failure by the Grantee to perform such duties
continues after he or she has received notice from the Company that his or her
failure to perform constitutes “cause” for terminating his or her Continuous
Service, (ii) dishonesty, willful misconduct or gross neglect by the Grantee in
the discharge or performance of his or her duties to the Company or an
Affiliate, (iii) an intentional violation or failure by the Grantee to satisfy
any policy or written agreement with the Company or an Affiliate, (iv) the
involvement by the Grantee in a transaction or act in connection with the
performance of duties to the Company or any Affiliate which transaction or act
is adverse to the interests of the Company or any Affiliate, (v) the engagement
by the Grantee in unfair competition with the Company or any Affiliate, (vi) the
use of alcohol or drugs by the Grantee in a manner that affects his or her job
performance or could reasonably be expected to adversely affect the reputation
of the Company or any Affiliate, or (vii) the conviction of, or plea of nolo
contendere by the Grantee to, a charge of fraud, embezzlement, misappropriation,
theft or other criminal conduct constituting a felony, or commission of a
misdemeanor involving a crime of moral turpitude.
 
 
 

--------------------------------------------------------------------------------

 
 
(f)           “Change in Control” of the Company means the occurrence of any of
the following events: (i) any “person” (as such term is used in Sections 13(d)
and 14(d) of the Exchange Act) is or becomes the “beneficial owner” (as defined
in Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of
the Company representing more than fifty (50) percent of the combined total
voting power of the Company’s then outstanding securities; (ii) any change or
changes in the composition of the Board within a twelve-month period as a result
of which a majority of the directors are replaced by directors whose appointment
or election is not endorsed by a majority of the directors before the date of
appointment or election; (iii) the Company is merged or consolidated with
another corporation or other entity and, as a result of the merger or
consolidation, less than seventy (70) percent of the outstanding voting
securities of the surviving or resulting corporation or other entity, as the
case may be, are “beneficially owned” (within the meaning of Rule 13d-3 under
the Exchange Act), directly or indirectly, immediately after the merger or
consolidation by persons who or which beneficially owned the outstanding voting
securities of the Company immediately before the merger or consolidation; or
(iv) the Company transfers, sells or otherwise disposes of all or substantially
all of its assets to another corporation or other entity which is not an
Affiliate of the Company.  It is intended that a Change in Control constitute a
“change in control” under Section 409A of the Code.
 
(g)          “Chief Executive Officer” means the individual serving at any
relevant time as the chief executive officer of the Company.
 
(h)          “Code” means the Internal Revenue Code of 1986, as amended, and any
successor statute.  Reference in this Plan to any section of the Code shall be
deemed to include any amendments or successor provisions to such section and any
Treasury regulations promulgated under such section.
 
(i)           “Committee” means the Compensation Committee, as constituted from
time to time, of the Board that is appointed by the Board to administer this
Plan, or if no such committee is appointed (or no such committee shall be in
existence at any relevant time), the term “Committee” for purposes of this Plan
shall mean the Board.  The Board may assume any or all of the powers and
responsibilities prescribed for the Committee, and to the extent it does so, the
term “Committee” as used herein shall also be applicable to the Board.
 
(j)           “Company” means Heelys, Inc., a Delaware corporation, or such
other corporation which, pursuant to a spinoff, merger, consolidation or similar
corporate transaction adopts and assumes this Plan with the consent of the
Company and agrees to accept the duties, responsibilities and obligations of the
Company under this Plan.  References in this Plan to the Company shall refer to
any such corporation which adopts and assumes this Plan.
 
(k)          “Consultant” means any person (other than an Employee or a
Director, solely with respect to rendering services in such person’s capacity as
a Director) who is engaged by the Company or any Affiliate to render consulting
or advisory services to the Company or such Affiliate and who is a “consultant
or advisor” within the meaning of Rule 701 promulgated under the Securities Act
or Form S-8 promulgated under the Securities Act.
 

Heelys, Inc. 2012 Management Incentive Plan  Page 2

 
 
 

--------------------------------------------------------------------------------

 
 
(l)           “Continuous Service” means the provision of services to the
Company or an Affiliate as an Employee, Director or Consultant which is not
interrupted or terminated.  Except as otherwise provided in a particular Award
Agreement, service shall not be considered interrupted or terminated for this
purpose in the case of (i) any approved leave of absence, (ii) transfers among
the Company, any Affiliate, or any successor, in any capacity of Employee,
Director or Consultant, or (iii) any change in status as long as the individual
remains in the service of the Company or an Affiliate as an Employee, Director
or Consultant.  An approved leave of absence shall include sick leave, military
leave, or any other authorized personal leave.
 
(m)         “Director” means a member of the Board.
 
(n)          “Disability” means the “disability” of a person (i) as defined in a
then-effective written employment agreement with the Company or an Affiliate
that covers such person, (ii) if such person is not covered by a then-effective
written employment agreement with the Company or an Affiliate, as defined in a
then-effective long-term disability plan maintained by the Company that covers
such person, or (iii) if neither a then-effective written employment agreement
or a long-term disability plan exists at any relevant time covering such person,
“Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.  Notwithstanding the preceding, it is
intended that a Disability under this Plan will constitute a Disability for
purposes of Section 409A of the Code.
 
(o)          “Employee” means any person, including an Officer, who is employed,
within the meaning of Section 3401 of the Code, by the Company or an Affiliate,
including any person who is considered a co-employee of the Company or an
Affiliate and a professional employee organization.  The payment of compensation
by the Company or an Affiliate to a Director or Consultant solely with respect
to such individual rendering services in the capacity of a Director or
Consultant, however, shall not be sufficient to constitute “employment” by the
Company or that Affiliate.
 
(p)          “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor statute.  Reference in this Plan to any section of
the Exchange Act shall be deemed to include any amendments or successor
provisions to such section and any rules and regulations relating to such
section.
 
(q)          “Grantee” means an Employee, Director or Consultant to whom an
Award has been granted under this Plan.
 
(r)           “Officer” means a person who is an “officer” of the Company or any
Affiliate within the meaning of Section 16 of the Exchange Act (whether or not
the Company is subject to the requirements of the Exchange Act).
 
(s)          “Performance Bonus” means an Award of cash granted under Section 4
of this Plan that is paid solely on account of the attainment of a specified
performance target in relation to one or more Performance Goals, and which is
subject to such applicable terms, conditions, and limitations as the Committee
may establish and set forth in the applicable Award Agreement in order to
fulfill the objectives of this Plan.
 

Heelys, Inc. 2012 Management Incentive Plan  Page 3

 
 
 

--------------------------------------------------------------------------------

 
 
(t)           “Performance Goals” mean, with respect to any Performance Bonus,
the business criteria (and related factors) selected by the Committee to measure
the level of performance of the Company during the Performance Period, in each
case, prepared on the same basis as the financial statements published for
financial reporting purposes, except as adjusted pursuant to Section 4(c)(iii).
 
(u)          “Performance Period” means that period established by the Committee
at the time any Performance Bonus is granted.
 
(v)          “Plan” means this Heelys, Inc. 2012 Management Incentive Plan,
effective January 1, 2012, as set forth herein, and as it may be amended from
time to time.
 
(w)          “Section” means a section of this Plan unless otherwise stated or
the context otherwise requires.
 
(x)           “Securities Act” means the Securities Act of 1933, as amended, and
any successor statute.  Reference in this Plan to any section of the Securities
Act shall be deemed to include any amendments or successor provisions to such
section and any rules and regulations relating to such section.
 
3.  ELIGIBILITY.  Awards may be granted to Employees, Directors or
Consultants.  The Committee (or the Chief Executive Officer with respect to
Employees) shall select the recipients of Awards.  A Grantee may be granted more
than one Award under this Plan and Awards may be granted at any time or times
during the term of this Plan.  The grant of an Award to an Employee, Director or
Consultant shall not be deemed either to entitle that individual to, or to
disqualify that individual from, participation in any other grant of Awards
under this Plan.
 
4.  PERFORMANCE BONUSES.
 
(a)          Performance Bonuses.  The Committee (or the Chief Executive Officer
with respect to Employees) may grant Performance Bonuses under this Plan to the
eligible Employees, Directors or Consultants determined under Section 3 in the
amounts and pursuant to the terms and conditions that the Committee (or Chief
Executive Officer if applicable) may determine and set forth in the applicable
Award Agreement, subject to the provisions of this Section 4.  The Performance
Bonuses granted under this Plan are not intended to be treated as
“performance-based compensation” for purposes of Section 162(m) of the Code.
 
(b)          Eligible Grantees.  The Committee (except as otherwise provided
with respect to the Chief Executive Officer) will generally determine the
Employees, Directors or Consultants who will be eligible to receive a
Performance Bonus under this Plan with respect to the Performance Period.  An
Award Agreement shall be provided to each Grantee under this Plan as soon as
administratively feasible after such Grantee becomes eligible for the
Performance Period.  An Award Agreement shall specify the applicable Performance
Goals, specific performance factors and targets related to the Performance
Goals, award criteria, and the targeted amount of his or her Performance Bonus,
as well as any other applicable terms of the Performance Bonus for which he or
she is eligible.
 

Heelys, Inc. 2012 Management Incentive Plan  Page 4

 
 
 

--------------------------------------------------------------------------------

 
 
(c)          Performance Goals; Specific Performance Targets; Award Criteria.
 
(i)           Within ninety (90) days after commencement of the Performance
Period, the Committee shall fix and establish in writing (A) the Performance
Goals that will apply to the Performance Period; (B) with respect to Performance
Goals, the specific performance factors and targets related to each Grantee and,
if achieved, the targeted amount of his or her Performance Bonus; and
(C) subject to Subsection (iii) below, the criteria for computing the amount
that will be paid with respect to each level of attained performance.  The
Committee shall also set forth the minimum level of performance, based on
objective factors and criteria, that must be attained during the Performance
Period before any Performance Goal is deemed to be attained and any Performance
Bonus will be earned and become payable, and the percentage of the Performance
Bonus that will be earned and become payable upon attainment of various levels
of performance that equal or exceed the minimum required level.
 
(ii)          The Committee may, in its discretion, select Performance Goals and
specific performance factors and targets that measure the performance of the
Company or one or more business units, divisions or Affiliates of the
Company.  The Committee may select Performance Goals and specific performance
targets that are absolute or relative to the performance of one or more peer
companies or an index of peer companies.
 
(iii)         In order to assure the incentive features of this Plan and to
avoid distortion in the operation of this Plan, the Committee may make
adjustments in the Performance Goals, specific performance factors and targets
related to those Performance Goals and award criteria established by it for the
Performance Period under this Section 4(c)(iii) whether before or after the end
of the Performance Period to the extent it deems appropriate in its sole
discretion, which shall be conclusive and binding upon all parties concerned, to
compensate for or reflect any extraordinary changes which may have occurred
during the Performance Period which significantly affect factors that formed
part of the basis upon which such Performance Goals, specific performance
targets related to those Performance Goals and award criteria were
determined.  Such changes may include, without limitation, changes in accounting
practices, tax, regulatory or other laws or regulations, or economic changes not
in the ordinary course of business cycles.  The Committee also reserves the
right to adjust Performance Bonus Awards to insulate them from the effects of
unanticipated, extraordinary, major business developments, e.g., unusual events
such as a special asset writedown, sale of a division, etc.  The determination
of financial performance achieved for the Performance Period may, but need not
be, adjusted by the Committee to reflect such extraordinary, major business
developments.  Any such determination shall not be affected by subsequent
adjustments or restatements.
 

Heelys, Inc. 2012 Management Incentive Plan  Page 5

 
 
 

--------------------------------------------------------------------------------

 
 
(d)           Achievement of Performance Goals; Determination.  As soon as
administratively feasible after the end of the Performance Period, the Committee
shall determine whether the Performance Goals applicable to Performance Bonuses
for such Performance Period were satisfied and, if such Performance Goals were
satisfied in whole or in part, the amount payable for each Grantee granted a
Performance Bonus.  In applying Performance Goals, the Committee may, in its
discretion, exclude unusual or infrequently occurring items, and may determine
no later than ninety (90) days after the commencement of the Performance Period
to exclude other items, each determined in accordance with GAAP (to the extent
applicable) and as identified in the financial statements, notes to the
financial statements or discussion and analysis of management.
 
(e)           Forfeiture Restrictions.  Awards may be subject to an obligation
of the Grantee to forfeit and surrender the Award to the Company under certain
circumstances (the “Forfeiture Restrictions”).  The Forfeiture Restrictions
shall be determined by the Committee in its sole discretion, and the Committee
may provide that the Forfeiture Restrictions shall lapse on the passage of time,
the attainment of one or more performance targets (which may be Performance
Goals) established by the Committee, or the occurrence of such other event or
events determined to be appropriate by the Committee.  A Performance Bonus
performance factor, if any, shall be based upon the achievement of performance
goals by the Company, Affiliate, or upon such individual performance factors or
upon such other criteria as the Committee may deem appropriate.  Restriction
periods may overlap and Grantees may participate simultaneously with respect to
Performance Bonuses that are subject to different restriction periods and
different time and/or performance factors and criteria.  The Forfeiture
Restrictions applicable to a particular Performance Bonus (which may differ from
any other Performance Bonus) shall be stated in the applicable Award Agreement.
 
(f)            Forfeiture.  Unless otherwise provided in an Award Agreement, on
termination of the Grantee’s Continuous Service prior to lapse of the Forfeiture
Restrictions, the portion of the Performance Bonus which is still subject to the
Forfeiture Restrictions under the Award shall be forfeited by the Grantee.  Upon
any forfeiture, all rights of the Grantee with respect to the portion of the
Performance Bonus forfeited shall cease and terminate, without any further
obligation on the part of the Company.
 
(g)           Time and Form of Payment.  Except as provided in Section 4(h)
below, each Performance Bonus will be paid in cash in a single lump sum within
ninety (90) days following the last day of the Performance Period, with the
exact date of payment determined by the Company in its sole discretion.
 
(h)            Acceleration.  Each Grantee who has been granted a Performance
Bonus that is outstanding as of the date of a Change in Control will have his or
her Performance Bonus interpreted as if the specific targets related to the
Performance Goals have been achieved to a level of performance, as of the date
of the Change in Control, that would cause one-hundred (100) percent of the
Grantee’s targeted amount under the Performance Bonus to become
payable.  Payment of the accelerated Performance Bonus will be in cash in a
single lump sum within ninety (90) days following the date of the Change in
Control, with the exact date of payment determined by the Company in its sole
discretion.
 

Heelys, Inc. 2012 Management Incentive Plan  Page 6

 
 
 

--------------------------------------------------------------------------------

 
 
(i)            Disqualification of Award; Clawback.  This Plan is intended to
align Grantee and stockholder interests.  Occasionally unusual circumstances may
arise that are not anticipated by this Plan.  Should a situation occur where a
Grantee is deemed to have (i) breached the Company’s code of business conduct or
ethics policy, (ii) materially breached any other policy of the Company, (iii)
experienced a significant incident involving a fatal or serious injury to an
Employee under the supervision of the Grantee or significant damage to the
property of the Company and its Affiliates or the environment which is caused by
the actions or inactions of the Grantee or one or more Employees under his or
her supervision, or (iv) engaged in conduct which directly contributes to the
Company having to restate all or a portion of its financial statements, the
Committee, in its sole discretion, may disqualify the Grantee from earning or
receiving payment of any Award for the Performance Period in whole or in
part.  In addition, the Committee may require a Grantee to reimburse the Company
in the event an Award is paid to a Grantee based on achievement of financial
results that are subsequently the subject of restatement on account of the
Grantee’s intentional misconduct.
 
(j)            Tax Withholding.  Performance Bonuses under this Plan will be
subject to tax withholding as required by law.
 
5.  ALIENATION AND SUBORDINATION OF BENEFITS.  No benefit or payment under this
Plan may be subject to anticipation, alienation, sale, transfer, assignment,
pledge, encumbrance, lien or charge, by operation of law or otherwise, including
levy, garnishment, pledge, or bankruptcy, except by will or the laws of descent
and distribution, and any attempt to treat otherwise shall be void.  No payment
or benefit shall be in any manner liable for or subject to the recipient’s
debts, contracts, liabilities, or torts except where legislation provides for
regulatory action or court order (garnishment, etc.) to supersede this
restriction.
 
6.  NO EMPLOYMENT RIGHTS.  No provisions of this Plan or under any Award
Agreement shall be construed to give any Grantee any right to remain an Employee
of, or provide services to, the Company or any of its Affiliates or to affect
the right of the Company to terminate any Employee’s service at any time, with
or without Cause.
 
7.  ADMINISTRATION.  This Plan shall be administered by the Committee.  The
Committee shall interpret this Plan and any Awards granted pursuant to this Plan
and shall prescribe such rules and regulations in connection with the operation
of this Plan as it determines to be advisable for the administration of this
Plan.  The Committee may rescind and amend its rules and regulations from time
to time.  The interpretation by the Committee of any of the provisions of this
Plan or any Award granted under this Plan shall be final and binding upon the
Company and all persons having an interest in any Award or other payments
received pursuant to an Award.  Notwithstanding the authority hereby delegated
to the Committee to grant Awards to Employees, Directors and Consultants under
this Plan, the Board shall have full authority, subject to the express
provisions of this Plan, to grant Awards to Employees, Directors and Consultants
under this Plan, to interpret this Plan, to provide, modify and rescind rules
and regulations relating to this Plan, to determine the terms and provision of
Awards granted to Employees, Directors and Consultants under this Plan and to
make all other determinations and perform such actions as the Board deems
necessary or advisable to administer this Plan.  No member of the Committee or
the Board shall be liable for any action taken or determination made in good
faith with respect to this Plan or any Award granted hereunder.
 

Heelys, Inc. 2012 Management Incentive Plan  Page 7

 
 
 

--------------------------------------------------------------------------------

 
 
8.  EFFECT OF PLAN.  Neither the adoption of this Plan nor any action of the
Board or the Committee shall be deemed to give any Employee, Director or
Consultant any right to be granted an Award or any other rights except as may be
evidenced by the Award Agreement, or any amendment thereto, duly authorized by
the Committee and executed on behalf of the Company, and then only to the extent
and on the terms and conditions expressly set forth therein.  Nothing contained
in this Plan or in any Award Agreement or in other related documents shall
confer upon any Employee, Director or Consultant any right with respect to such
person’s Continuous Service or interfere or affect in any way with the right of
the Company or an Affiliate to terminate such person’s Continuous Service at any
time, with or without cause.
 
9.  NO EFFECT ON RETIREMENT AND OTHER BENEFIT PLANS.  Except as specifically
provided in a retirement or other benefit plan of the Company or an Affiliate,
Awards shall not be deemed compensation for purposes of computing benefits or
contributions under any retirement plan of the Company or an Affiliate, and
shall not affect any benefits under any other benefit plan of any kind or any
benefit plan subsequently instituted under which the availability or amount of
benefits is related to level of compensation.
 
10. FUNDING AND STATUS OF PLAN.  This Plan is not a “Retirement Plan” or
“Welfare Plan” under the Employee Retirement Income Security Act of 1974, as
amended.  This Plan is not funded in the sense of a “funded plan” under ERISA,
or Internal Revenue Service or other government regulations, which prescribe
certain Grantee rights and fiduciary obligations.  Funding for this Plan will be
equivalent to the sum of individual Awards.  Funding is for accounting purposes
only and does not confer any rights to Grantees to any portion of such funds or
any other Company assets except under this Plan rules and Award guidelines.  To
the extent that a Grantee acquires a right to receive payment from the Company
under this Plan, such right shall be no greater than the rights of any unsecured
creditor of the Company.
 
11. AMENDMENT OR TERMINATION OF PLAN.  The Board, in its discretion may, at any
time or from time to time after the date of adoption of this Plan, terminate or
amend this Plan in any respect, including amendment of any form of Award
Agreement or instrument to be executed pursuant to this Plan.  No Award may be
granted after termination of this Plan.  Any amendment or termination of this
Plan shall not affect Awards previously granted, and, except to the extent
specifically provided otherwise by this Plan or the Award Agreements, such
Awards shall otherwise remain in full force and effect as if this Plan had not
been amended or terminated, unless mutually agreed otherwise in a writing
(including an Award Agreement) signed by the Grantee and the Company.
 
12. TERM OF PLAN.  Unless sooner terminated by action of the Board, this Plan
shall terminate on the tenth (10th) anniversary of January 1, 2012.
 

Heelys, Inc. 2012 Management Incentive Plan  Page 8

 
 
 

--------------------------------------------------------------------------------

 
 
13. SEVERABILITY AND REFORMATION.  The Company intends all provisions of this
Plan to be enforced to the fullest extent permitted by law.  Accordingly, should
a court of competent jurisdiction determine that the scope of any provision of
this Plan is too broad to be enforced as written, the court should reform the
provision to such narrower scope as it determines to be enforceable.  If,
however, any provision of this Plan is held to be wholly illegal, invalid, or
unenforceable under present or future law, such provision shall be fully
severable and severed, and this Plan shall be construed and enforced as if such
illegal, invalid, or unenforceable provision were never a part hereof, and the
remaining provisions of this Plan shall remain in full force and effect and
shall not be affected by the illegal, invalid, or unenforceable provision or by
its severance.
 
14. GOVERNING LAW.  This Plan and all issues or matters relating to this Plan
shall be governed by, determined and enforced under, and construed and
interpreted in accordance with the laws of the State of Texas.
 
15. INTERPRETIVE MATTERS.  Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and visa versa.  The term
“include” or “including” does not denote or imply any limitation.  The term
“business day” means any Monday through Friday other than such a day on which
banks are authorized to be closed in the State of Texas.  The captions and
headings used in this Plan are inserted for convenience and shall not be deemed
a part of this Plan for construction or interpretation.
 
 

Heelys, Inc. 2012 Management Incentive Plan  Page 9

--------------------------------------------------------------------------------